DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPub 2015/0303118) in view of Kim (US PGPub 2015/0035023).
Regarding claim 7, Wang discloses in Figs. 12-14, providing a substrate (50, para. [0011]), an isolation structure (58, para. [0012]) over the substrate, and two fins (66, para. [0025]) extending from the substrate and through the isolation structure; forming a dielectric layer (110, para. [0025]) on portions of sidewalls of the two fins; etching the two fins, thereby forming two trenches (116, para. [0027]); growing first epitaxial features (130, para. [0028]) in the two trenches; and growing second epitaxial features (132 & 134, para. [0028]) over the first epitaxial features in a first growth condition (para. [0030-0031]:  134 grown with particular doping and Ge concentration). 
Wang appears not to explicitly disclose that in the first growth condition, the second epitaxial features merge and form a merged portion; switching the growing of the second epitaxial features from the first growth condition to a second growth condition different from the first growth condition once the merged portion reaches a predetermined thickness; and continuing the growing of the second epitaxial feature in the second growth condition until the merged portion reaches a target thickness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Kim, including forming a contact over the substantially flat top surface, in Wang to improve contact resistance.  In so doing, the method includes that in the first growth condition, the second epitaxial features merge and form a merged portion; switching the growing of the second epitaxial features from the first growth condition to a second growth condition different from the first growth condition once the merged portion reaches a predetermined thickness; and 
Wang as combined appears not to explicitly disclose that the predetermined thickness is from a quarter to a third of the target thickness. There is no evidence showing the criticality of the claimed thickness ratios.
Absent a showing of criticality with respect to the relative thicknesses of bridge portions 125 and 127 (a result effective variable due to disclosed relationship between the growth conditions and resultant epitaxial profile; see e.g. Kim Figs. 5A-C), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thicknesses through routine experimentation in order to achieve the desired topography and doping profile.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In so doing, the predetermined thickness is from a quarter to a third of the target thickness.
Regarding claim 14, Wang further discloses doping the first epitaxial features (130) with a first dopant to a first dopant concentration (para. [0031]: 130 boron doped to a maximum recited 7x1020 cm-3); and doping the second epitaxial features (134) with the first dopant to a second dopant concentration that is higher than the first dopant concentration (para. [0031]:  134 boron doped to a maximum recited 3x1021 cm-3).
Regarding claim 15, Wang as combined therein discloses that the second epitaxial features are grown to have a substantially flat top surface, further comprising: forming a contact (181) over the substantially flat top surface. (See the rejection of claim 7 above).


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim, and further in view of Chew (US PGPub 2010/0167505).
Regarding claim 8, Wang further discloses that the second epitaxial features comprise silicon (para. [0030]:  silicon or silicon germanium; the Examiner notes that silicon germanium comprises silicon).
2Cl2), and the second growth condition uses the first precursor and a silane.
Chew discloses in para. [0032-0033], a SiGe epitaxial deposition process withH2 as a carrier gas, GeH4 as a Ge precursor, HCl as an etching component to control selectivity, and dichlorosilane (SiH2Cl2) and silane (SiH4) as silicon source gases used in a ratio to equalize the growth rate independent of seed window size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SiGe epi process of Chew in the method of Wang as combined to equalize growth rate for seed window size, or increase or decrease growth rates by adjusting flow rates and ratios.  In so doing, the first growth condition uses a first precursor having dichlorosilane (SiH2Cl2), and the second growth condition uses the first precursor and a silane.
Regarding claim 9, Wang as combined therein discloses that the silane is SiH4 (Chew, para. [0032]).
Regarding claim 10, Wang as combined appears not to explicitly disclose that a ratio of SiH4 to dichlorosilane in the second growth condition ranges from about 0.005 to about 0.05.  There is no evidence showing the criticality of the claimed ratio.
The semiconductor art well recognized that SiH4 to dichlorosilane ratio controls parameters critical for device performance, including deposition rate with respect to seed window size (Chew, para. [0032]). SiH4 to dichlorosilane ratio is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum SiH4 to dichlorosilane ratio.
Regarding claim 11, Wang further discloses that the second epitaxial features comprise silicon germanium (para. [0030]).
4 and H2 as a deposition gas.
Chew discloses in para. [0032-0033], a SiGe epitaxial deposition process withH2 as a carrier gas, GeH4 as a Ge precursor, HCl as an etching component to control selectivity, and dichlorosilane (SiH2Cl2) and silane (SiH4) as silicon source gases used in a ratio to equalize the growth rate independent of seed window size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SiGe epi process of Chew in the method of Wang as combined to equalize growth rate for seed window size, or increase or decrease growth rates by adjusting flow rates and ratios.  In so doing, each of the first and second growth conditions uses HCl as an etching gas and a gas mixture of GeH4 and H2 as a deposition gas.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim and Chew, and further in view of Tomasini (US PGPub 2009/0117717).

Tomasini discloses in Fig. 3 and para. [0071] that in a SiGe epitaxial process with HCl as a selectivity controlling etchant, deposition rate increases as HCL flow rate decreases, with HCl flow rates ranging from 75-115 sccm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the HCl flow rate as the deposition proceeds outside of the trench to increase the deposition rate (note that in Kim, para. [0188-0189] indicate that the 125 is meant to grow faster than 123 & 124).  In so doing, the second growth condition uses less HCl than the first growth condition does.
Regarding claim 13, Wang as combined therein discloses HCl flow rate ranging from 75-115 sccm.  There is no evidence showing the criticality of the claimed flow rate.
The semiconductor art well recognized that HCl flow rate controls parameters critical for device performance, including deposition rate and selectivity (Chew, para. [0032]; Tomasini, para. [0071]). HCl flow rate is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum HCl flow rate.

Allowable Subject Matter
Claims 1-2, 4-6, and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither disclose nor suggests in the context of the claims, with regard to independent claim 1 the limitations, “…a portion of the second epitaxial features extends into one of the at least two trenches and is sandwiched by a portion of the first epitaxial features that is in the one of the at least two trenches in a cross section perpendicular to the first direction…”; and with regard to independent claim 16 the limitations, “...a part of the first portion of the second epitaxial features extends into the first trench and is surrounded by a part of the first epitaxial features that is in the first trench in a cross section perpendicular .
The reasons for allowance are substantially the same as those in parent application no. 15/277,478.  The first epitaxial feature that is in the first trench is claimed to reflect that shown as element 122L in e.g. Fig. 1A of the Instant Disclosure, and the first portion of the second epitaxial features extending into the first trench is the embedded portion of 122U. The cross section shown in Fig. 1A is perpendicular to a lengthwise direction of the fins as claimed. In the rejections of record, Wang'118 (US PGPub 2015/0303118) Fig. 14A shows the shape of lower epitaxy 130 and 132 along the lengthwise direction of the fins rather than perpendicular to them, the shape caused by epitaxial growth on semiconductor material. This growth does not occur in the perpendicular cross section of Fig. 14B on the dielectric isolation and spacers. Thus the current combination fails to meet the language of the amended claim. Wu (US PGPub 2016/0315172), Fig. 5 displays an anisotropic etch of a fin between the sidewall spacers to provide an appropriate template shape, but the prior art provides no rationale for an etch-back at a position to provide the upper and lower epitaxial portions to meet the claimed positional relationship with respect to the isolation and sidewall/dielectric features, particularly regarding the claimed dopant relationship.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
The Applicant argues on page 9 of the remarks with regard to claim 7 that, “…Kim is silent about any relevant thickness when growth conditions are changed.”
The argument is not persuasive.  In the current rejections, Kim’s more highly doped bridge portion 125 grown in the first growth condition is grown to facilitate growth and merging at smaller pitch locations while such growth and merging does not occur at larger pitch locations (see Kim Figs. 32-33).  Bridge portion 127, which reverts to a lower doping and grows only on more highly doped bridge portion 125, provides for a final doping and contact profile, and can take on a variety of topologies (as seen in Kim Figs. 5A-C).  The growth time and thicknesses for each of these bridge portions affects the particular final .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891